Title: To Alexander Hamilton from Nathaniel Leonard, 6 April 1799
From: Leonard, Nathaniel
To: Hamilton, Alexander


          
            Sir
            Windsor (Vermont) April 6. 1799
          
          Yours of March 24. has this day come to hand—
          And agreeable To your Orders I immediately call’d on the Contractor at this post for money & some necessary Articles I should want to put my troops in a situation to March—
          He inform’d me that he barely contracted for the supplying of provision & Articles in the Quarter Master Department & that it is not in his power to Advance me Money without a particular Order from goverment & that the other Articles I am in want are not to be bought in this place—But every Obstacle I should be Able to surmount excepting a supply of Money And for which I must wait your further Direction—
          It may be necessary to Observe to you, that I have been on a recruiting station for this Eight Months, that I have not had money sufficient for the payment of bounty’s & that I have advanced ’till it is out of my power to raise Money by loan or in any other way, & that 60 of my Men Destitute of every Article of Clothing Arms &c—
          I shall proceed to put my troops in the best situation possible for Marching & when I arive at Albany shall want Arms, Clothing &c for 60 Men—
          The cause of my Country is near my heart & when called by Gen. Hamilton, to her standard my regret at the impossibility of an immediate & prompt compliance, can only be felt by those who may unfortunately be placed in similar situation
          I am sir yours with respect
          
            Nath Leonard
          
          Gen. Hamilton
          
            NB. My Troops will be in a situation to march within three Hours after issuing a supply of money—
          
        